COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Miguel E. Feraudy. v. The State of Texas

Appellate case number:      01-17-00078-CR

Trial court case number:    1512124

Trial court:                178th District Court of Harris County

       On March 9, 2017, we abated this appeal and remanded the case to the trial court.
In the abatement order, we directed the trial court to determine whether appellant wished
to pursue his appeal; and if so, whether retained counsel, Antonio Benavides, should be
permitted to withdraw, appellant had retained new appellate counsel, or counsel should
be appointed to represent appellant on appeal. We further directed the trial court to
execute an amended certification of appellant’s right to appeal indicating whether he has
the right to appeal.
       The court reporter has filed a reporter’s record of the April 6, 2017 abatement
hearing at which appellant appeared with counsel. The reporter’s record includes the trial
court’s findings that appellant wishes to pursue his appeal, Antonio Benavides is allowed
to withdraw, and appellant has retained new counsel, Ralph Martinez, who “is now
properly attached to [appellant’s] case.” The trial court granted Benavides’s motion to
withdraw. The trial court also “attach[ed] the 1512124 certification right of appeal, and
accept[ed] it as true,” with “the fact it is a plea bargain case,” and appellant “[has] no
right of appeal.”
       Accordingly, we reinstate this case on the Court’s active docket.
       On February 9, 2017, Antonio Benavides filed in this Court his motion to
withdraw as appellant’s counsel on appeal. The motion is granted. The Clerk of this
Court is directed to note Antonio Benavides’s withdrawal as appellant’s counsel and
substitute Ralph Martinez as retained counsel for appellant on the docket of this Court.
See TEX. R. APP. P. 6.3, 6.5.


       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                  Acting individually

Date: May 2, 2017